                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
CORNELL BRADFORD,              :
                               :    No. 19-cv-19020 (NLH)(AMD)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
DAVID KELSEY                   :
                               :
               Defendant.      :
______________________________:

     IT APPEARING THAT:

     1.   Plaintiff Cornell Bradford filed a civil rights action

brought pursuant to 42 U.S.C. § 1983.     ECF No. 1.

     2.   On October 28, 2019, the notice of electronic filing

that had been mailed to Plaintiff’s address of record at South

Woods State Prison in Bridgeton, New Jersey was returned as

undeliverable.   ECF No. 2.

     3.   The Notice mailed to Plaintiff’s address of record has

been returned to sender with the envelop marked “Return to

Sender, Refused, Unable To Forward.”     Id.   It also appears with

a stamp that provides “Return to Sender Item Refused, No Longer

Housed at SouthWoods.”    Id.   It appears that Plaintiff is no

longer incarcerated at South Woods State Prison.

     4.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.     See L.


                                   1
Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     5.   Based on Plaintiff’s failure to comply with Local Civil

Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate this case, with the right to reopen

this matter upon Plaintiff updating his contact information to

satisfy the appropriate Rules.

     6.   An appropriate order follows.




Dated: October 29, 2019               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 2
